Citation Nr: 1135284	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-10 028	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy right upper extremity as secondary to diabetes mellitus type 2.  

2.  Entitlement to service connection for peripheral neuropathy left upper extremity as secondary to diabetes mellitus type 2.  

3.  Entitlement to service connection for peripheral neuropathy right lower extremity as secondary to diabetes mellitus type 2.  

4.  Entitlement to service connection for peripheral neuropathy left lower extremity as secondary to diabetes mellitus type 2.  

5.  Entitlement to service connection for hypertension as secondary to diabetes mellitus type 2.  

6.  Entitlement to service connection for a kidney disability as secondary to diabetes mellitus type 2.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  
 

FINDINGS OF FACT

On September 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


